                                                                                                                            Case 1:18-cv-08458-VSB Document 22-7 Filed 06/06/19 Page 1 of 2




Privileged Settlement Communication                                                                                                                                                                                                                                            Subject to Revision / Correction


                                  Pay Period
                                                           No. Weeks in Pay     Hours Per Week in                          Calc. Regular Rate of    Calc. OT Rate of   Minimum Wage   Minimum     Lawful Weekly              "Credited" Weekly   Underpayment Per        Unpaid                                       Unpaid Spread of Hours
               Plaintiff                                                                              No. of SOH Days                                                                                                                                                                 Liq. Damages on Wages & OT
                                                                Period               Period                                        Pay                     Pay              Rate    Overtime (OT)     Pay                           Pay               Week              Wage & OT                                          (SOH) Pay
                           From                To

Pablo Ramirez Castillo      1/1/2017           9/15/2017          37                    48                    0            $                 4.00 $              6.00 $           11.00 $        16.50 $          572.00 $               192.00 $           380.00 $         14,060.00 $                14,060.00 $                       -
                                                                                                                                                                                                                                                                   $         14,060.00 $                14,060.00 $                       -

TOTAL                                                                                                                                                                                                                                                               $        14,060.00 $                14,060.00 $                       -




                                                                              1 This chart is based upon preliminary information and the expected testimony of Plaintiffs.                                                                                                                                                  Filing Date
                                                                              2 Plaintiffs reserve the right to correct or amend this chart.                                                                                                                                                                                   FLSA
                                                                              3 This Chart was prepared without the benefit of discovery, or the benefit of Defendants' required wage and hour records under the FLSA and NYLL.                                                                                               NYLL
                                                                                                                                                                                                                                                                                                                           Amendment
                                                                                                                                                                                                                                                                                                                               Today




                                                                                                                                                                 1 of 2
                                                                                                                               Case 1:18-cv-08458-VSB Document 22-7 Filed 06/06/19 Page 2 of 2




Privileged Settlement Communication                                                                                                                                                                                                                                 Subject to Revision / Correction


                                  Pay Period
                                                             Liq. Damages on unpaid                                                             Pre Jud. Interest (PJI) on OT
               Plaintiff                                                                  Annual Wage Notice            Weekly Wage Statement                                       (PJI) Spread of Hours           Tools of the Trade         Total Per Period
                                                                     SOH                                                                                  & Wages
                           From                To

Pablo Ramirez Castillo      1/1/2017           9/15/2017 $                       -    $                    5,000.00 $                   5,000.00 $                   2,625.31 $                             -   $                   195.00 $            40,940.31
                                                         $                       -    $                    5,000.00 $                   5,000.00 $                   2,625.31 $                             -   $                   195.00 $            40,940.31

TOTAL                                                    $                       -    $                    5,000.00 $                   5,000.00 $                   2,625.31   $                           -   $                   195.00 $            40,940.31




                                                                                               9/17/2018
                                                                                              10/14/2012
                                                                                              10/14/2009
                                                                                                4/9/2011
                                                                                               6/5/2019




                                                                                                                                                                  2 of 2
